                        Case 3:20-cr-02432-AGS Document 63 Filed 12/08/20 PageID.121 Page 1 of 2
         ,'I


      AO 245B (CASDRev. 02/18) Judgment in a Criminal Case


                                                    UNITED STATES DISTRICT COURT
                                                                SOUTHERN DISTRICT OF CALIFORNIA
                          UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                               V.                                       (For Offenses Committed On or After November I, 1987)
                                Maria Elena MACIAS (2)
                                                                                           Case Number:             20CR2432-AGS

                                                                                        Samantha Jaffe, FD
                                                                                        Defendant's Attorney
      REGISTRATION NO.                         96956298                                                                            FILED
       D         Correct Term of Supervision

      THE DEFENDANT:                                                                                                               DEC O8 2020
       1:8'.l    pleaded guilty to count(s)                    1 OF THE SUPERSEDING INFORMATION
                                                                                                                                   ,'-""'=..,'"''n,<:l"T
                                                                                                                         SOUTHERN DISTRICT OF CAUFORNIA
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following ffffi                                                    DEPUTY
                                                                                                                                                    Count
        Title & Section            Nature .of Offense                                                                                             Number(s),.
----7-BcSce+36a(-l-)(Jt)-arrd~-n:r;_EGKr.:-DTSTRIBUTION OF PESTICIDES; "AIDING AND                                                                    I
.       136l(b)(2); 18:2           ABETTING (MISDEMEANQ.8.)

                                                                       ,··,:"-
                                                                                                        .      ;·




           The defendant is sentenced as provided in pages 2 through                               2           of this judgment.
       The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
       D         The defendant has been found not guilty on count(s)

       lZ] Count(s)            UNDERLYING COUNTS                                              dismissed on the motion of the United States.

       1:8'.l     Assessment: $5.00


                  JVTA Assessment*: $
        D                                           •,:·   i


                  *Justice for Victims of Trafficking Act'of2015, Pub, L. No. 114-22.
        1:8'.l    No fine                      •
                                . . Forfeiture pursuant to order filed                                         , included herein.
                    IT IS ORDEREb that the defendant shall notify the United States Attorney for this district within. 30 days of any
       change of name,. residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
       judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
       any material change in the defendant's economic circumstances.




                                                                                        HON. ANDI(Ep G. SCHOPLER
                                                                                        UNITED STATES MAGISTRATE JUDGE




                                                                                                                                                20CR2432-AGS
                   Case 3:20-cr-02432-AGS Document 63 Filed 12/08/20 PageID.122 Page 2 of 2


      AO 245B (CASD Rev. 02/18) Juclgment in a Criminal Case

      DEFENDANT:                    Maria Elena MACIAS (2)                                                                        Judgment - Page 2 of2
      CASE NUMBER:                  20CR2432-AGS

                                                                      PROBATION
The defendant is hereby sentenced to probation for a term of:
6 MONTHS, THE DEFENDANT MAY TRAVEL TO THE REPUBLIC OF MEXICO AT THE DISCRETION OF THE
PROBATION OFFICER.

     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days ofrelease from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
         The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
•        substance abuse. (Check, if applicable.)
IEI      The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
         The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
IEI
         Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
         The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
•        seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
         resides, works, is a student, or was convicted of a qualifying offense. ( Check if applicable.)
•        The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

             If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
        such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
        Payments set forth in this judgment.
            The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
        with any special conditions imposed.          ·
                                             STANDARD CONDITIONS OF SUPERVISION
        1)    the defendant shall not leave the judicial district without the permission of the court or probation officer;
        2)    the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
        3)    the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
        4)    the defendant shall support his or her dependents and meet other family responsibilities;
        5)    the defendant shall work regularly at a lawful occupation; unless excused by the probation officer for schooling, t~aining, or other acceptable
              reasons;
        6)    the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
        7)    the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
              any paraphernalia related to any controlled substances, except as prescribed by a physician;
        8)    the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
        9)    the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
              unless granted permission to do so by the probation officer;
        10)   the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
              observed in plain vie_w of the probation officer;
        11)   the defendant shall notify the-probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
        12)   the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
              the court; and
        13)    as directed by the probation officer, the defendant shall notify third parties ofrisks that may be occasioned by the defendant's criminal record or
               personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
               with such notification requirement.



                                                                                                                                        20CR2432-AGS
